Exhibit 10.10

EXECUTION COPY

DEED OF TRUST NOTE

 

$13,700,000.00    June 14, 2005

FOR VALUE RECEIVED RLJ ANAHEIM SUITES HOTEL, L.P., a Delaware limited
partnership, having an address at c/o RLJ Capital Partners, LLC, 6903 Rockledge
Drive, Bethesda, Maryland 20817, Attention: President (“Maker”), promises to pay
to the order of GMAC COMMERCIAL MORTGAGE BANK, a Utah industrial bank (“Payee”),
at one of its principal places of business at 6955 Union Park Center, Midvale,
Utah 84047, Attention: President, or at such place as the holder hereof may from
time to time designate in writing, the principal sum of Thirteen Million Seven
Hundred Thousand and No/100 Dollars ($13,700,000.00) (the “Loan”), in lawful
money of the United States of America, with interest thereon to be computed on
the unpaid principal balance from time to time outstanding at the Interest Rate
(as such term is defined in Section 1(a) hereof), and to be paid in installments
on the first (1st) day of each calendar month as follows:

(a) beginning on August 1, 2005 and on the first (1st) day of each of the next
succeeding months thereafter (each, a “Monthly Payment Date”) through and
including July 1, 2007, interest in arrears calculated at the Interest Rate on
the basis of a three-hundred sixty (360) day year and charged on the principal
balance outstanding from time to time for the actual number of days elapsed; and

(b) a constant payment of principal and interest in the amount of Eighty-Three
Thousand Three Hundred Ninety-Five and 24/100 Dollars ($83,395.24) on the first
(1st) day of August 1, 2007 and on each Monthly Payment Date thereafter through
and including the Monthly Payment Date immediately prior to the Maturity Date
(as defined below); each of such payments to be (i) computed based on a
three-hundred-sixty (360) day year comprised of twelve (12) months of thirty
(30) days each, and (ii)(A) applied first to the payment of interest then due
and payable; and (B) the balance applied toward the reduction of the principal
sum, except as otherwise provided in the Loan Documents (as hereinafter
defined); and

(c) the balance of said principal sum together with all accrued and unpaid
interest thereon shall be due and payable on July 1, 2010 (the “Maturity Date”).
Interest on the principal sum of this Note shall be calculated on the basis of a
three-hundred-sixty (360) day year and shall be charged on the principal balance
outstanding from time to time for the actual number of days elapsed. The
amortization required hereunder is based on an amortization schedule of three
hundred (300) months. All amounts due under this Note shall be payable without
setoff, counterclaim or any other deduction whatsoever.

Maker has the option, effective any time during the term of the Loan, to arrange
for the automatic wire transfer on the Monthly Payment Date of the monthly debt
service payment amount as set forth above from Maker’s bank account to an
account designated by Payee pursuant to the terms and conditions of an automatic
payment authorization form, substantially in the form attached as Exhibit “A”
hereto.



--------------------------------------------------------------------------------

1. Calculation of Interest; Application of Payments.

(a) The term “Interest Rate” as used in this Note shall mean from the date of
this Note through and including the date this Note is paid in full, a rate of
five and forty-one hundredths percent (5.41%) per annum.

(b) Payments under this Note shall be applied first to the payment of interest
and other costs and charges due in connection with this Note or the Debt (as
such term is defined in Section 4 hereof), as Payee may determine in its sole
discretion, and then to reduction of the outstanding principal balance.

(c) From and after the date of this Note, interest shall accrue on the unpaid
principal balance from time to time outstanding on this Note at the Interest
Rate. All of the Debt shall be due and payable on the Maturity Date.

(d) MAKER UNDERSTANDS AND ACKNOWLEDGES THAT THIS NOTE AND THE OTHER LOAN
DOCUMENTS DO NOT PROVIDE FOR FULL AMORTIZATION OF THE PRINCIPAL SUM AND,
THEREFORE, UPON THE MATURITY DATE OR EARLIER ACCELERATION, A BALLOON PAYMENT OF
THE THEN OUTSTANDING BALANCE OF THE PRINCIPAL SUM WILL BE REQUIRED, ALONG WITH
PAYMENT IN FULL OF OTHER SUMS DUE HEREUNDER.

2. Security for the Loan.

(a) This Note is secured by: (i) a Deed of Trust, Leasehold Deed of Trust,
Assignment of Leases and Profits, Security Agreement and Fixture Filing dated as
of the date hereof from Maker and RLJ Anaheim Suites Hotel Lessee, L.P., a
Delaware limited partnership (“Accommodation Grantor”), collectively, as
grantor, to Commonwealth Land Title Insurance Company, as Trustee, for the
benefit of Payee, as beneficiary (the “Deed of Trust”) affecting the real
property and improvements known as the “Hilton Suites” hotel located at 400 N.
State College Boulevard, Orange, California (the “Property”); (ii) an Assignment
and Leasehold Assignment of Leases, Rents and Profits dated as of the date
hereof from Accommodation Grantor to Maker (the “Lease Assignment”); (iii) an
Assignment of Assignment and Leasehold Assignment of Leases, Rents and Profits
dated as of the date hereof from Maker to Payee (the “Assignment of Lease
Assignment”); (iv) an Environmental Indemnity Agreement dated as of the date
hereof among Payee, Maker, and RLJ Urban Lodging Fund, L.P., a Delaware limited
partnership and RLJ Urban Lodging Fund (PF #1), L.P., a Delaware limited
partnership (collectively, “Guarantor”) (the “Environmental Agreement”); (v) a
Guaranty of Recourse Obligations and Capital Expenditures dated as of the date
hereof from Guarantor for the benefit of Payee (the “Guaranty”); (vi) an
Assignment of Contracts, Licenses, Permits, Agreements, Warranties and
Approvals, dated as of the date hereof from Accommodation Grantor for the
benefit of Maker (the “Contract Assignment”); (vii) an Assignment of

 

2



--------------------------------------------------------------------------------

Assignment of Contracts, Licenses, Permits, Agreements, Warranties and
Approvals, dated as of the date hereof from Maker for the benefit of Payee (the
“Assignment of Contract Assignment”); (viii) a Replacement Reserve Agreement
dated as of the date hereof between Maker and Payee (the “Replacement Reserve”);
(vii) intentionally deleted; (ix) a Consent, Subordination and Recognition
Agreement dated as of the date hereof among Maker, Payee and Tarsadia Hotels, a
California corporation (“Manager”) (the “Manager’s Consent”); (x) a Security
Agreement dated as of the date hereof from Accommodation Grantor to Maker (the
“Security Agreement”); (xi) an Assignment of Security Agreement dated as of the
date hereof from Maker to Payee (the “Assignment of Security Agreement”); and
(xii) such other documents now or hereafter executed by Maker and/or others and
by or in favor of Payee, which wholly or partially secure or guarantee payment
of this Note including, without limitation, any collateral assignments, reserve
and/or escrow accounts and Uniform Commercial Code Financing Statements (such
other documents, collectively, the “Other Security Documents”).

(b) As used herein, the term “Loan Documents” means, collectively, this Note,
the Deed of Trust, the Lease Assignment, the Assignment of Lease Assignment, the
Environmental Agreement, the Guaranty, the Contract Assignment, the Assignment
of Contract Assignment, the Replacement Reserve, the Manager’s Consent, the
Security Agreement, the Assignment of Security Agreement, the Other Security
Documents and any and all other documents executed in connection with the Loan.

3. Late Charge. If any sum payable under this Note is not paid prior to the
fifth (5th) day after the date such payment is due (other than at maturity or
earlier acceleration), Maker shall pay to Payee on demand an amount equal to the
lesser of: (i) five percent (5%) of such overdue and unpaid sum, or (ii) the
maximum lawful rate of interest permitted on the overdue obligation outstanding
for the period for which such amount is overdue, to defray the expenses incurred
by Payee in handling and processing such delinquent payment and to compensate
Payee for the loss of the use of such delinquent payment, and such additional
amount shall be secured by the Deed of Trust and the other Loan Documents. The
additional payments required under this paragraph shall be in addition to and
shall in no way limit any other rights and remedies provided for in this Note,
the Deed of Trust or any of the Loan Documents, as well as all other remedies
provided by law.

4. Events of Default. The entire outstanding principal balance of this Note,
together with all accrued and unpaid interest thereon and all other sums due
under the Loan Documents (all such sums, collectively, the “Debt”), or any
portion thereof, shall without notice become immediately due and payable at the
option of Payee: (a) if any payment required in this Note is not paid prior to
the fifth (5th) day after the date when due or on the Maturity Date; (b) upon
the occurrence of any other default under this Note, which continues more than
thirty (30) days following written notice thereof from Payee; provided, however,
that if the cure of such default cannot reasonably be accomplished within such
thirty (30) day period and Maker shall have promptly and diligently commenced to
cure such default within such thirty (30) day period, then the period to cure
shall be deemed extended for up to an additional sixty (60) days from Payee’s
notice of such default so long as Maker diligently and continuously proceeds to
cure such

 

3



--------------------------------------------------------------------------------

default to Payee’s satisfaction; or (c) upon the happening of any other Event of
Default under and as defined in the Deed of Trust (each of the foregoing, an
“Event of Default”). In the event that Payee retains counsel to collect the Debt
or to protect or foreclose the security provided in connection herewith, Maker
also agrees to pay on demand all costs of collection incurred by Payee,
including reasonable attorneys’ fees for the services of counsel whether or not
suit is brought. In addition, the prevailing party shall be entitled to recover
attorney fees in any suit or action on appeal.

5. Default Rate Interest. Maker does hereby agree that upon the occurrence of an
Event of Default, including Maker’s failure to pay the Debt in full on the
Maturity Date, Payee shall be entitled to receive, and Maker shall pay, interest
on the entire outstanding principal balance and any other amounts due at the
rate equal to the Interest Rate plus five percent (5%) (the “Default Rate”), but
not to exceed the maximum rate permitted by applicable law. Interest shall
accrue and be payable at the Default Rate from the occurrence of the Event of
Default until all such Events of Default have been fully cured. The Default Rate
interest shall be deemed secured by the Deed of Trust. This provision, however,
shall not be construed as an agreement or privilege to extend the date of the
payment of the Debt, nor as a waiver of any other right or remedy accruing to
Payee by reason of the occurrence of any Event of Default. The additional
payments required under this paragraph shall be in addition to and shall in no
way limit any other rights and remedies provided for in this Note, the Deed of
Trust or any of the Loan Documents, as well as all other remedies provided by
law.

6. Prepayment.

(a) Other than as set forth in Section 8 hereof, Maker shall have no right to
prepay all or any portion of the Loan during the period commencing on the date
hereof to but not including the Monthly Payment Date which is one (1) month
prior to the Maturity Date. From and after one (1) month prior to the Maturity
Date, the Loan may be prepaid in whole, but not in part, at any time, together
with accrued interest to the date of such prepayment on the principal amount
prepaid, without penalty or premium. Any such prepayment shall be subject, in
each case, to the satisfaction of the condition precedent that Maker shall
provide not less than thirty (30) days’ prior written notice to Payee specifying
the Monthly Payment Date (or, if applicable, any other date) on which such
prepayment is to occur and indicating the principal amount of this Note to be so
prepaid. Except as set forth above, this Note may not be prepaid prior to the
Maturity Date; provided, however, at any time after the date which is the
earlier of (i) two (2) years after the Loan is sold into a securitization, or
(ii) December 31, 2007, and is at least thirty (30) days prior to the Maturity
Date, Maker shall have the right and option to release the Property (as defined
in the Deed of Trust) from the lien of the Deed of Trust in accordance with the
terms and provisions set forth in Section 69 of the Deed of Trust.

(b) Notwithstanding anything herein to the contrary, no prepayment consideration
shall be due in the event that Payee elects to apply the proceeds of a
condemnation award or insurance settlement on the Property towards the reduction
of the principal balance of this Note pursuant to the terms of the Deed of
Trust. At Payee’s option, (i) the monthly payments of principal and interest on
the Loan shall be reduced to

 

4



--------------------------------------------------------------------------------

an amount which would amortize the reduced outstanding principal balance of the
Loan over the remaining amortization term, or (ii) the monthly payments of
principal and interest shall not be modified and the partial prepayment shall be
applied to the payments of principal otherwise due on the remaining monthly
payment date(s) in inverse order of maturity, and the term of the Loan shall be
reduced, if necessary, to reflect the actual Loan amortization schedule as
modified by the application of this clause (ii).

7. Intentionally Deleted.

8. Repayment Upon Default. If all or any part of the principal amount of this
Note is prepaid upon acceleration of the Loan following the occurrence of an
Event of Default prior to the Monthly Payment Date which is one (1) month
immediately preceding the Maturity Date, then, in addition to such principal
payment, Maker shall be required to make such payments (the “Yield Maintenance
Payments”) in an amount equal to the excess, if any, of (i) the sum of (A) the
aggregate respective present values of all scheduled interest payments payable
on each Monthly Payment Date in respect of this Note (or the portion of all such
interest payments corresponding to the portion of the principal of this Note to
be prepaid upon acceleration) for the period from the date of such prepayment
upon acceleration to the Monthly Payment Date which is one (1) month immediately
preceding the Maturity Date, discounted monthly at a rate equal to the Treasury
Constant Maturity Yield Index and based on a 360-day year of twelve 30-day
months, and (B) the aggregate respective present values of all scheduled
principal payments payable on each Monthly Payment Date in respect of this Note
(or the then unpaid portion thereof to be prepaid upon acceleration) assuming
the then outstanding principal balance of this Note is paid in full on the
Monthly Payment Date which is one (1) month immediately preceding the Maturity
Date, discounted monthly at a rate equal to the Treasury Constant Maturity Yield
Index and based on a 360-day year of twelve 30-day months minus (ii) the then
current outstanding principal amount of this Note (or the then unpaid portion
thereof to be prepaid upon acceleration). The Yield Maintenance Payments to be
paid in connection with any prepayment under this Section 8 shall be determined
in good faith by Payee and shall be conclusive and binding on Maker (absent
manifest error). For purposes of this Section 8, the amount of this Note (or the
portion of the principal of this Note to be prepaid upon acceleration) on the
date of prepayment shall be determined after giving effect to any payment of
scheduled amortization made on such date. For purposes hereof, “Treasury
Constant Maturity Yield Index” shall mean the average yield for “This Week” as
reported by the Federal Reserve Board in Federal Reserve Statistical Release
H.15(519) (“FRB Release”) published during the second full week preceding the
prepayment date (caused by acceleration of the Loan following the occurrence of
an Event of Default) for instruments having a maturity coterminous with the
remaining term of this Note. In the event the FRB Release is no longer
published, Payee shall select a comparable publication to determine the Treasury
Constant Maturity Yield Index. If there is no Treasury Constant Maturity Yield
Index for instruments having a maturity coterminous with the remaining term of
this Note, then the weighted average yield to maturity of the Treasury Constant
Maturity Yield Indices with maturities next longer and shorter than such
remaining average life to maturity shall be used, calculated by averaging (and
rounding upward to the nearest whole multiple of 1/100 of 1% per annum, if the
average is not such a multiple) the yields of the relevant Treasury Constant
Maturity Yield Indices (rounded, if necessary, to the nearest 1/100 of 1% with
any figure of 1/200 or above rounded upward).

 

5



--------------------------------------------------------------------------------

9. Limitations on Recourse.

(a) Subject to the qualifications set forth in this Section, Payee shall not
enforce the liability and obligation of Maker to perform and observe the
obligations contained in this Note, the Deed of Trust, the Lease Assignment or
the other Loan Documents by an action or proceeding wherein a money judgment
shall be sought against Maker, except that Payee may bring a foreclosure action,
an action for specific performance or any other appropriate action or proceeding
to enable Payee to enforce and realize upon this Note, the Deed of Trust, the
Lease Assignment or the other Loan Documents, and the interests in the Property
and any other collateral given to Payee pursuant to the Deed of Trust, the Lease
Assignment and the other Loan Documents; provided, however, that, except as
specifically provided in this Section, any judgment in any such action or
proceeding shall be enforceable against Maker only to the extent of Maker’s
interest in the Property and in any other collateral given to Payee. Payee, by
accepting this Note, the Lease Assignment, the Deed of Trust and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Maker in any such action or proceeding, under, by reason of, or
in connection with this Note, the Deed of Trust, the Lease Assignment or the
other Loan Documents. The provisions of this Section shall not, however:
(i) constitute a waiver, release or impairment of any obligation evidenced or
secured by this Note, the Deed of Trust, the Lease Assignment, the Environmental
Agreement, the Guaranty or the other Loan Documents; (ii) impair the right of
Payee to name Maker as a party defendant in any action or suit for foreclosure
and sale under the Deed of Trust; (iii) affect the validity or enforceability of
any guaranty or indemnity made in connection with this Note, the Deed of Trust,
the Lease Assignment or the other Loan Documents; (iv) impair the right of Payee
to obtain the appointment of a receiver; (v) impair the enforcement of the Lease
Assignment; (vi) impair the right of Payee to bring suit with respect to fraud
or material misrepresentation by Maker or any other person or entity in
connection with the Deed of Trust, this Note, the Lease Assignment, the
Environmental Agreement or the other Loan Documents; or (vii) affect the
validity or enforceability of the Environmental Agreement or the Guaranty or
limit the liability of Maker or any other party thereunder.

(b) Nothing herein shall be deemed to be a waiver of any right which Payee may
have under Section 506(a), 506(b), 1111(b) or any other provisions of the U.S.
Bankruptcy Code to file a claim for the full amount of the Debt secured by the
Deed of Trust or to require that all collateral shall continue to secure all of
the debt owing to Payee in accordance with this Note, the Deed of Trust, the
Environmental Agreement, the Guaranty and the Other Security Documents.

(c) Notwithstanding the foregoing provisions of this Section or any other
provision in the Loan Documents, Maker and Guarantor shall, jointly and
severally, indemnify Payee for any or all loss, cost, liability, judgment,
claim, damage or expense sustained, suffered or incurred by Payee (including,
without limitation, Payee’s

 

6



--------------------------------------------------------------------------------

reasonable attorneys’ fees) arising out of or attributable or relating to any
one (1) or more of the following:

(i) fraud or material misrepresentation by Maker or Guarantor in connection with
the Loan, including, without limitation, any fraudulent or misrepresentative
financing information regarding the financial condition of Maker or Guarantor;

(ii) the willful misconduct of Maker or Guarantor, their respective agents or
employees, or the voluntary physical waste of the Property (failure to maintain
or upkeep when there is sufficient net available cash flow or reserves therefrom
available for such maintenance and upkeep);

(iii) the breach of provisions in the Deed of Trust or any of the other Loan
Documents concerning Environmental Laws, Hazardous Substances and Asbestos (as
each such term is defined in the Deed of Trust), and any indemnification of
Payee in the Deed of Trust with respect to such Environmental Laws, Hazardous
Substances and Asbestos;

(iv) the unauthorized removal or disposal of any portion of the Property after
an Event of Default;

(v) the misapplication or conversion by Maker or Guarantor of: (A) any insurance
proceeds paid by reason of any loss, damage or destruction to the Property;
(B) any awards or other amounts received in connection with the condemnation of
all or a portion of the Property; or (C) rents, issues, profits, proceeds,
accounts or other amounts received by Maker or Guarantor (in the case of clause
(C), following an Event of Default);

(vi) Maker’s failure to pay taxes, assessments, charges for labor or materials
or other charges that results in liens on any portion of the Property, but only
if such failure occurs at a time when the cash flow from the Property was
adequate to pay such amounts;

(vii) the deductible amount of any insurance maintained in respect of the
Property, which is in excess of the deductible amount required under the Deed of
Trust, including, without limitation, insurance policies containing no
exclusions or exceptions for terrorism or terrorist acts;

(viii) Maker’s failure to permit on-site inspections of the Property or to
provide financial reports and information pertaining to the Property as required
by the Deed of Trust, unless, in either case, such failure is the result of a
good faith error and is cured within ten (10) days after notice;

(ix) any security deposits or advance deposits collected with respect to the
Property which are not delivered to Payee upon a foreclosure of the Property or
action in lieu thereof; provided, however, that this shall not apply to such
deposits as have been properly expended by Maker or returned to the depositors;

 

7



--------------------------------------------------------------------------------

(x) Maker’s failure to obtain Payee’s prior written consent to any subordinate
financing, except as otherwise permitted under Section 11(d) of the Deed of
Trust;

(xi) Maker’s failure to obtain Payee’s prior written consent to any voluntary
transfer of the Property or of any ownership interest in Maker for which such
prior written consent is required pursuant to Section 13 of the Deed of Trust;
and

(xii) Maker’s failure to comply with the provisions of Section 11 of the Deed of
Trust pertaining to its single purpose/single asset entity status, but excluding
the following provisions of that Section 11: (f), (l) and (q).

(d) Notwithstanding the foregoing, the agreement of Payee not to pursue recourse
liability as set forth in subsection (a) above SHALL BE AND BECOME NULL AND VOID
and shall be of no further force or effect if: (i) a voluntary bankruptcy or
insolvency proceeding is commenced by Maker or managing member or general
partner of Maker; or (ii) an involuntary bankruptcy or insolvency proceeding is
commenced by any party (other than Payee) acting in collusion with Maker or
Guarantor against Maker or its managing member or general partner, as
applicable, and is not unconditionally dismissed within ninety (90) days of
filing. Upon the occurrence of either of the foregoing events, Maker and
Guarantor shall have full joint and several recourse liability for all sums due
under the Loan Documents.

(e) Nothing in this Section shall be interpreted or construed to impair, limit
the liability of or otherwise affect the terms, conditions, requirements and
obligations of Guarantor under the Guaranty or Maker or Guarantor under the
Environmental Agreement.

10. No Usury. It is expressly stipulated and agreed to be the intent of Maker
and Payee at all times to comply with applicable state law or applicable United
States federal law (to the extent that it permits Payee to contract for, charge,
take, reserve, or receive a greater amount of interest than under state law) and
that this Section shall control every other covenant and agreement in this Note
and the other Loan Documents. If the applicable law (state or federal) is ever
judicially interpreted so as to render usurious any amount called for under this
Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved, or received with respect to the Debt, or if Payee’s exercise of
the option to accelerate the maturity of this Note, or if any prepayment by
Maker results in Maker having paid any interest in excess of that permitted by
applicable law, then it is Maker’s and Payee’s express intent that all excess
amounts theretofore collected by Payee shall be credited on the principal
balance of this Note and all other Debt (or, if this Note and all other Debt
have been or would thereby be paid in full, refunded to Maker), and the
provisions of this Note and the other Loan Documents immediately be deemed
reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new

 

8



--------------------------------------------------------------------------------

documents, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or thereunder. All
sums paid or agreed to be paid to Payee for the use, forbearance, or detention
of the Debt shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Debt
until payment in full so that the rate or amount of interest on account of the
Debt does not exceed the maximum lawful rate from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Payee to accelerate the maturity of any interest that
has not accrued at the time of such acceleration or to collect unearned interest
at the time of such acceleration. Maker represents, covenants and warrants that
(i) the indebtedness evidenced by this Note is being obtained for the purpose of
acquiring and carrying on a business or commercial enterprise, (ii) all proceeds
of such indebtedness will be used solely in connection with such business or
commercial enterprise, and (iii) the proceeds of such indebtedness will not be
used for the purchase of registered equity securities within the purview of
Regulation “U” issued by the Board of Governors at the Federal Reserve System.

11. Transfers Not Permitted. Without the prior written consent of Payee, Maker
shall not sell, convey, alienate, mortgage, encumber, pledge or otherwise
transfer, or permit the transfer of, directly or indirectly, the Property or
ownership interests of Maker or Maker’s managing member or general partner
except for transfers otherwise permitted in the Deed of Trust or any of the
other Loan Documents.

12. Authority. Maker represents that Maker has full power, authority and legal
right to execute, deliver and perform its obligations pursuant to this Note, the
Deed of Trust and the other Loan Documents to which it is a party and that this
Note, the Deed of Trust and the other Loan Documents constitute valid and
binding obligations of Maker.

13. Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner specified in the Deed of
Trust directed to the parties at their respective addresses as provided therein.

14. Loan Assumption. The Loan may not be assumed by any third party prior to the
first (1st) anniversary of the date hereof. Thereafter, notwithstanding any
other provision of the Loan Documents to the contrary, the Loan may be assumed
one time by a third party approved by Payee in its sole and absolute discretion.
Any approved assumption shall be subject to delivery to Payee of (a) an
assumption agreement in form and substance reasonably acceptable to Payee;
(b) an assumption fee equal to one percent (1%) of the then unpaid principal
balance of the Loan; (c) payment of all actual costs and expenses incurred by
Payee in connection with the assumption; and (d) such other documents and legal
opinions as Payee may reasonably require, including without limitation, a
substantive non-consolidation legal opinion and written confirmation from all
applicable rating agencies that such assumption will not cause such rating
agency to withdraw, downgrade or qualify any then-current ratings for any
securities backed by a pool of mortgage loans that includes the Loan.

 

9



--------------------------------------------------------------------------------

15. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State in which the real property encumbered by the Deed of
Trust is located and the applicable laws of the United States of America.

16. Time of Essence. Time is of the essence of each liability and obligation of
Maker hereunder.

17. Certain Waivers. To the fullest extent permitted by law, Maker and all
guarantors, sureties and endorsers, severally waive all applicable exemption
rights, whether under any state constitution, homestead laws or otherwise, and
also severally waive diligence, valuation and appraisement, presentment for
payment, protest and demand, notice of protest, notice of default, notice of
intention to accelerate all sums under this Note or the Loan Documents, notice
of acceleration of all sums under this Note or the Loan Documents, demand and
dishonor and diligence in collection and nonpayment of this Note and all other
notices in connection with the delivery, acceptance, performance, default, or
enforcement of the payment of this Note (except notice of default and any other
notice as specifically provided for in this Note, the Deed of Trust or the Loan
Documents). To the fullest extent permitted by law, Maker further waives all
benefit that might accrue to Maker by virtue of any present or future laws
exempting the Property, or any other property, real or personal, or the proceeds
arising from any sale of any such property, from attachment, levy, or sale under
execution, or providing for any stay of execution to be issued on any judgment
recovered on this Note or in any action to foreclose the Deed of Trust,
injunction against sale pursuant to power of sale, exemption from civil process
or extension of time for payment. Maker agrees that any real estate that may be
levied upon pursuant to a judgment obtained by virtue of this Note, or any writ
of execution issued thereon, may be sold upon any such writ in whole or in part
in any order desired by Payee.

18. Effect of Waiver. No failure to exercise, and no delay in exercising any
right, power or remedy hereunder or under any of the other Loan Documents shall
impair any right, power or remedy which Payee may have, nor shall any such delay
be construed to be a waiver of any of such rights, powers or remedies, or an
acquiescence in any breach or default under this Note or any of the other Loan
Documents, nor shall any waiver of any breach or default of Maker hereunder or
under any of the other Loan Documents be deemed a waiver of any default or
breach subsequently occurring. The rights and remedies herein specified are
cumulative and not exclusive of any rights or remedies which Payee would
otherwise have.

19. Severability of Provisions. In case any one or more of the provisions
contained in this Note should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

20. Successors and Assigns. This Note shall be binding upon and inure to the
benefit of Maker, Payee and their respective successors and assigns; provided,
however, that, except as specifically provided herein or in the Deed of Trust or
in any of the other Loan Documents, Maker may not directly or indirectly, sell,
assign or otherwise transfer

 

10



--------------------------------------------------------------------------------

all or any part of the Property, or any of Maker’s rights and obligations under
this Note, or take or permit any other action prohibited by the Deed of Trust,
without the prior written consent of Payee, which Payee may give or withhold in
its absolute discretion.

21. Transfer of Loan.

(a) Payee may, at any time, sell, transfer or assign this Note, the Deed of
Trust and the other Loan Documents, and any or all servicing rights with respect
thereto, or grant participations therein or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement. Payee may forward to each
purchaser, transferee, assignee, servicer, participant or investor in such
securities or any credit rating agency rating such securities (collectively, the
“Investor”) and each prospective Investor, all documents and information which
Payee now has or may hereafter acquire relating to Maker, Guarantor and the
Property, whether furnished by Maker, Guarantor or otherwise, as Payee
determines necessary or desirable consistent with full disclosure for purposes
of marketing and underwriting the Loan; provided, however, that Payee shall use
reasonable efforts not to unnecessarily disclose Maker’s and Guarantor’s
confidential information, and provided further that any financial information of
Guarantor, with the exception of evidence of the satisfaction of each
Guarantor’s Net Worth Covenant (as defined in the Guaranty), shall not be
specifically identified or incorporated into any preliminary or final offering
or private placement memorandum, prospectus or registration statement in
conjunction with any such transaction without Guarantor’s consent. Maker shall
furnish and hereby consents to Payee furnishing to such Investor or such
prospective Investor any and all information concerning Maker, Guarantor and the
Property as may be reasonably requested by Payee, any Investor or any
prospective Investor in connection with any sale, transfer or participation
interest.

(b) Upon any transfer or proposed transfer contemplated above and by the Loan
Documents, at Payee’s request, Maker and each Guarantor shall provide an
estoppel certificate to the Investor or any prospective Investor in such form,
substance and detail as Payee, such Investor or prospective Investor may
reasonably require.

22. Securitization and Transfer. Payee may sell the Loan, interests in the Loan,
issue securities backed by or evidencing ownership of the Loan in one or more
public or private offerings and/or further tranche the Loan or divide the Loan
into two or more component parts or notes (as described more fully in Section 23
below) and/or pledge the Loan (or any interest therein) at any time without
Maker’s or Guarantor’s consent. Maker shall cooperate with Payee in connection
with the sale, participation, pledge or the securitization of all or a part of
the Loan and obtaining ratings from one (1) or more rating agencies, which
cooperation shall include (i) providing additional information regarding the
Property, Maker or any of its affiliates or Guarantor, including without
limitation, additional appraisals, environmental reports, engineering reports
and similar due diligence materials, and updates, verifications and consents
with respect to such materials that were delivered on or prior to the date
hereof (the “Closing Date”), (ii) supplying such documentation, financial
statements, and reports that may be required to comply with Regulation S-X of
the federal securities law, (iii) making modifications to

 

11



--------------------------------------------------------------------------------

the Loan Documents or Maker’s organizational documents, revisions to existing
opinions or supplying additional opinions, and (iv) delivering additional
Manager and/or Franchisor estoppel letters, subordination agreements or similar
agreements, provided that no such modification, revision, additional documents,
or other action in connection with such cooperation shall increase the
substantive obligations or decrease the rights of Maker or Guarantor pursuant to
the Loan Documents. The cost of providing such additional opinions, additional
documents, revisions to existing opinions or modifications to the Loan Documents
or other actions in connection with such cooperation shall be borne by Payee,
including payment of Maker’s reasonable attorney’s fees. At the request of
Payee, Maker shall make such representations and warranties as of the date of
the securitization as are customary for makers to make in securitization
transactions, review any factual information or disclosures with respect to the
Property, Maker, and its affiliates contained in any private placement
memorandum, prospectus, registration statement, or other offering materials
relating to any sale or securitization of the Loan, and Maker and its sponsor or
parent, as applicable, shall indemnify Payee against any loss or expense
incurred as a result of any misstatements of factual information related to
Maker, Guarantor or the Property, in any written offering material approved by
Maker, its sponsor or parent or any of their affiliates.

23. Note Structure. Payee shall have the right, in its sole discretion, from and
after the Closing Date and a sale, participation or securitization of the Loan,
to require that the Loan be divided into two or more separate (or component)
notes, of which the aggregate weighted average coupon rate shall, as of the sale
or securitization, equal the initial Interest Rate on the Loan on the Closing
Date (adjusted to account for amortization), but each of which may have a
different interest rate and a different amortization schedule, which notes may
be included in separate transactions, and which notes may be secured by
pari-passu or senior/subordinate deeds of trust and security agreements. In no
event shall such bifurcation of this Note affect the overall loan economics
expected by Maker or Guarantor or alter Maker’s or Guarantor’s rights or
obligations under the Loan Documents. Any costs incurred by Maker, including
reasonable attorney’s fees, as a result of any action taken by Payee pursuant to
this Section 23 shall be borne by Payee.

24. Remedies Available. The remedies of Payee, as provided herein or in any of
the other Loan Documents, shall be cumulative and concurrent, and may be pursued
singularly, successively or together, at the sole discretion of Payee, and may
be exercised as often as occasion therefor shall arise. No act of omission or
commission of Payee, including specifically any failure to exercise any right,
remedy or recourse, shall be deemed to be a waiver or release of the same, and
any waiver or release with reference to any one event shall not be construed as
continuing or as a bar to, or as a waiver or release of, any subsequent right,
remedy or recourse as to a subsequent event.

25. Maker’s Covenants. Maker agrees that (a) the obligation evidenced by this
Note is an exempted transaction under the Truth-in-Lending Act, 15 U.S.C. §
1601, et seq. (1982); (b) said obligation constitutes a business loan for the
purpose of the application of any laws that distinguish between consumer loans
and business loans and that have as their purpose the protection of consumers in
the State of California; (c) at the

 

12



--------------------------------------------------------------------------------

option of the Payee, the United States District Court for the district in which
the Property is located and any court of competent jurisdiction of the state in
which the Property is located shall have jurisdiction in any action, suit or
other proceeding arising out of or relating to any act taken or omitted
hereunder or the enforcement of this Note, the Deed of Trust and the Loan
Documents and Maker shall not assert in any such action, suit or other
proceeding that it is not personally subject to the jurisdiction of the courts
in this subsection (c) that the action, suit or other proceeding is brought in
an inconvenient forum or that the venue of the action, suit or other proceeding
is improper; and (d) it hereby waives any objections to venue.

26. Extension of Time. Maker consents to any extension of time for the payment
hereof (other than a unilateral extension by Payee of the Maturity Date of the
Loan), release of all or any part of the security for the payment hereof or
release of any party liable for Maker’s liabilities or obligations hereunder or
under any of the other Loan Documents. Any such extension or release may be made
without notice to Maker and without discharging Maker’s liability.

27. Payee. Reference in this Note to “Payee” shall mean the original Payee
hereunder so long as such Payee shall be the holder of this Note and thereafter
shall mean any subsequent holder of this Note.

28. WAIVER OF JURY TRIAL

MAKER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT
BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS NOTE, THE DEED OF TRUST
OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY MAKER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. PAYEE IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY MAKER.

29. Miscellaneous.

(a) No release of any security for the Debt or any person liable for payment of
the Debt, no extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of the Loan
Documents made by agreement between Payee and any other person or party shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Maker, and any other person or party who might be or become
liable for the payment of all or any part of the Debt, under the Loan Documents.

 

13



--------------------------------------------------------------------------------

(b) This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Maker or Payee, but only by an agreement or other document in writing signed by
the party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

(c) Whenever used, the singular number shall include the plural, the plural the
singular, and the words “Payee” and “Maker” shall include their respective
successors, assigns, heirs, executors and administrators.

(d) If Maker consists of more than one person or party, the obligations and
liabilities of each such person or party shall be joint and several.

30. Tax Identification Number. Maker represents and warrants that its current
tax identification number is 20-2849790.

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

14



--------------------------------------------------------------------------------

31. Civil Code Section 2954.10. Maker hereby waives any and all rights of Maker
under California Civil Code Section 2954.10, as amended from time to time,
including the right to prepay the obligations secured hereby without penalty and
the right to raise California Civil Code Section 2954.10 as a defense to any
claim, exaction and collection by Payee of all amounts owing under Section 8 of
this Note. By signing this provision where indicated below, Maker hereby agrees
to the waiver and agreement set forth in this Section, and Maker hereby
acknowledges and agrees that Maker has given individual weight to the
consideration received by Maker for the waiver and agreement set forth in this
Section, and Maker has received adequate consideration for the waiver and
agreement set forth in this Section.

 

 

TJB

  Maker’s Initials

IN WITNESS WHEREOF, Maker has duly executed and delivered this Deed of Trust
Note under seal as of the day and year first above written.

 

MAKER:

RLJ ANAHEIM SUITES HOTEL, L.P.,

a Delaware limited partnership

By:  

RLJ Anaheim Suites Hotel General Partner,

LLC, a Delaware limited liability company

By:  

/s/ Thomas J. Baltimore Jr.

 

(SEAL)

Name:   Thomas J. Baltimore Jr.   Title:   President  

 

PAY TO THE ORDER OF  

 

 

  , WITHOUT REPRESENTATION OR RECOURSE GMAC COMMERCIAL MORTGAGE BANK By:  

 

  Name:  

 

  Title:  

 

  Date:  

 

 



--------------------------------------------------------------------------------

EXHIBIT A

GMAC Commercial Mortgage Corporation

Note: All borrowers with fixed-rate loans may sign up for GMACCM’s Automatic
Mortgage Payment Service.

With the Automatic Payment Service, monthly mortgage and escrow payments are
automatically deducted from the borrower’s bank account.

To sign up for the Automatic Mortgage Payment Service, simply fill out the form
below, and return the form, plus a voided check, to the GMACCM Attorney noted
below. The GMACCM Attorney will forward the form, with the legal documents, to
the GMACCM Deliver Manager, who will insure that Servicing Accounting/Auto Debit
Department receives the form.

GMACCM Servicing will handle all the arrangements to get you started on this
time and cost-saving payment service.

If there are any changes to your regular payment, GMACCM Servicing will send you
a notice in advance of your debit. This will give you plenty of time to review
the adjustments before your payment. If you have any question, you can call your
Servicing Client Relations Manager.

Your Automatic Mortgage Payment will begin about one month after you complete
and return the attached form to our office, and will be confirmed by a letter
from GMACCM Servicing. All of your account information will be kept confidential

 

  

AUTOMATIC MORTGAGE PAYMENT SERVICE Authorization Form

I hereby authorize GMAC Commercial Mortgage to begin deductions from my account
with the financial institution

named below for payment of my mortgage.

 

I authorize

 

        

(Name of Banking Institution)

 

to charge my account the amount of my Regular Mortgage Payment on the due date
of my mortgage note each month, payable to GMAC Commercial Mortgage.

Mortgage Loan Number as shown on your statement:

 

                                         

Name on your account (Please print):                                         
                                        
                                                                         

Account Number from which you wish funds transferred (Exactly as shown on
Financial Institution Records):

Checking Account Number:                                       
                       Money Market Account Number:
                                                     

 

Your mailing address:  

 

 

Street

       

 

 

City

   State    Zip Code

Daytime Phone Number: (    )                                                  

Signature(s) (Exactly as shown on Financial Institution
Records):                                      
                                        Date:     /     /     .

If two signatures required,

Both persons must sign this form:                                         
                                        
                                               Date:     /     /     .

IMPORTANT NOTE: to ensure proper bank coding of your payment, it is imperative
that you ATTACH A DEPOSIT SLIP OR VOIDED CHECK that you have marked “VOID”
showing your complete account number.

Your Automatic Mortgage Payment Service will begin approximately one month after
GMAC Commercial Mortgage has received this completed form.

RETURN TO: Christopher J. Hart, Esq. of Katten Muchin Rosenman LLP, Washington,
DC



--------------------------------------------------------------------------------

EXECUTION COUNTERPART

Hilton Suites - Anaheim

Anaheim, California

ALLONGE TO NOTE

October 4, 2006

A. WELLS FARGO BANK, N.A., as Trustee for the Registered Holders of Credit
Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through
Certificates, Series 2005-C5 (“Lender”), is the owner and holder of that certain
Deed of Trust Note in the original principal amount of $13,700,000.00, dated
June 14, 2005 (the “Note”), made by RLJ ANAHEIM SUITES HOTEL, L.P., a Delaware
limited partnership (“Original Maker”), in favor of GMAC COMMERCIAL MORTGAGE
BANK, a Utah industrial bank, now known as CAPMARK BANK, a Utah industrial bank
(“Original Lender”).

B. Pursuant to that certain Deed of Trust, Leasehold Deed of Trust, Assignment
of Leases and Profits, Security Agreement and Fixture Filing, dated as of
June 14, 2005, granted by Original Maker and RLJ Anaheim Suites Hotel Lessee,
L.P., a Delaware limited partnership, as accommodation grantor (“Original
Lessee”), to the trustee named thereunder, for the benefit of Original Lender,
recorded on June 15, 2005 as Instrument No. 2005000462710 in the Official
Records of Orange County, California (“Recorder’s Office”) (the “Deed of
Trust”), Original Maker irrevocably granted, transferred, conveyed and assigned
all of its right, title and interest in, to and under the Property (as defined
by the Deed of Trust) to Original Lender, and pursuant to that certain
Assignment of Assignment and Leasehold Assignment of Leases, Rents and Profits
from Original Maker to Original Lender, dated as of June 14, 2005 and recorded
as of June 15,2005 as Instrument No. 2005000462712 in the Recorder’s Office (the
“Assignment of Rents”), Original Maker irrevocably, absolutely and
unconditionally, transferred, sold, assigned, pledged and conveyed to Original
Lender all of its right, title and interest in and to the Leases and the Rents
(as such terms are defined in the Assignment of Rents), for the purpose of
securing (a) the debt evidenced by the Note, including interest thereon, and all
modifications, extensions and renewals thereof, (b) the payment and performance
of all the indebtedness of the Original Maker and other obligations of Original
Maker under the Note, the Deed of Trust, Assignment of Rents and the other Loan
Documents (as defined in the Deed of Trust); hereinafter termed the “Loan
Documents”, and (c) the payment of any money advanced by the Original Lender, or
its successors, under the terms of the Loan Documents or otherwise, together
with interest thereon.

C. Original Lender assigned, sold and transferred its interest in the Loan and
all Loan Documents to Lender pursuant to that certain Assignment of Deed of
Trust, Leasehold Deed of Trust, Assignment of Leases and Profits, Security
Agreement and Fixture Financing Statement and Assignment of Assignment of Leases
and Rents recorded on January 13, 2006 as Instrument No. 2006000028576 in the
Recorder’s Office, and Lender is the current holder of all of Original Lender’s
interest in the Loan and Loan Documents.



--------------------------------------------------------------------------------

D. Original Maker, with the consent of Lender, has, as of even date herewith,
transferred the Property to KPA HS ANAHEIM LLC, a Delaware limited liability
company (“Maker”), subject to the Deed of Trust and Maker has assumed each and
every obligation under the Note, the Deed of Trust and the other Loan Documents.
In connection therewith, Maker has executed and delivered to Lender that certain
Loan Assumption and Modification Agreement (“Loan Assumption Agreement”) of even
date herewith.

FOR VALUE RECEIVED, Maker represents, warrants and agrees, in favor of Lender,
its successors and assigns, under the Note made by Original Maker, to which this
Allonge is attached, as follows:

1. Confirmation of Recitals. Each of the foregoing statements is incorporated
herein and is made a part hereof.

2. Loan Terms to Remain Same. Subject to the Loan Assumption Agreement, the
terms of the Note, including, without limitation, the rate of interest accrual
and the amount of monthly installments due thereunder are unchanged and shall
remain in full force and effect, enforceable in accordance therewith.

3. Confirmation of Balance. The principal balance owing to Lender and pursuant
to the Note is THIRTEEN MILLION SEVEN HUNDRED THOUSAND AND NO/100 DOLLARS
($13,700,000.00), as of even date hereof, with interest accruing from and after
October 1, 2006.

4. Confirmation of Obligations by Maker. Maker hereby confirms its obligation to
pay, perform and discharge each and every obligation of payment and performance
under and pursuant to the Note in accordance with its terms.

5. Estoppel. Maker hereby represents and warrants that there exist no defaults,
defenses, offsets or claims by Maker under or pursuant to the Note, and fully,
unconditionally and forever waives, relinquishes and discharges any defenses,
offsets or claims which may now exist or hereafter accrue by reason of facts or
circumstances presently in existence whether known or unknown as of the date
hereof.

6. Miscellaneous. This Allonge shall be interpreted, construed and enforced
according to the laws of the State of California, and shall be binding upon and
inure to the benefit of Maker and Lender and their respective heirs, personal
representatives, legal representatives, successors-in-title and assigns whether
by voluntary action of the parties or by operation of law.

This Allonge is to be firmly affixed and attached to the Note, as a part
thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has executed
and delivered this Allonge to Note as of the date and year first above written.

 

MAKER:

KPA HS ANAHEIM LLC,

a Delaware limited liability company

By:  

/s/ Mark A. Murphy

Name:   Mark A. Murphy Title:   Vice President and Secretary